DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 1, 2021 is acknowledged.  Claims 1-20 are pending in the application.  Claims 12-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Melvej US 5997918 (hereinafter “Melvej”) in view of Prepared Foods, “Technological Advances and Benefits of Modified Starches” (hereinafter “Prepared Foods”).  
Evidence is provided in Yildiz et al. EP 2135882 (hereinafter “Yildiz”).  Yildiz is merely used to show the tapioca starch used in Melvej is hydroxypropyl di-starch-phosphate, cross-linked tapioca starch.
With respect to claim 1, Melvej teaches an aqueous composition for coating a food product, the aqueous composition comprising cross-linked tapioca starch and maize starch since Melvej discloses food coatings containing at least about 50% starch are provided, especially corn starch (maize starch) (C2, L18-22), the coatings may also contain chemically cross-linked and stabilized modified tapioca starch (C2, L18-22), the food product is coated with an aqueous slurry containing dry mix and water (C2, L59-61), and the dry portion contains mainly starch (C2, L61-62).  
Melvej 
However, Melvej does not expressly disclose the modified high amylose corn starch is acetylated.
Prepared Foods teaches modified starches included acetylated starches (P2, 2nd paragraph; and P3, 4th paragraph).
Given that Prepared Foods teaches acetylated starches are used to improve the binding, thickening, stability, and texturing of foods (P3, 4th paragraph) and Melvej teaches the corn starch contributes to the viscosity of the batter and adherence and crispiness of the coating (C4, L56-57), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Prepared Foods, to select an acetylated, high amylose corn starch in the product of Melvej based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable coating composition (Abstract). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Melvej further teaches the chemically crosslinked and stabilized modified tapioca starch used in one example is Purity 87 (C6, L35-54).  As evidenced by Yildiz, Purity 87 starch is hydroxypropyl distarch phosphate (paragraph [0049]).  Therefore, Melvej as Yildiz successfully teaches a hydroxypropylated, cross-linked tapioca starch, wherein the hydroxypropylated, cross-linked tapioca starch is a hydroxypropyl di-starch phosphate as presently claimed.
However, Melvej does not expressly disclose the chemically crosslinked and stabilized modified tapioca starch (hydroxypropylated, cross-linked tapioca starch) consists essentially of a combination of two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance.
Prepared Foods teaches using modified tapioca starches (several) to replace flour, and modified starches include hydroxypropylated and cross-linked starches.  Cross-linking starch improves its viscosity stability.  Hydroxypropylating starch improves shelf life, freeze/thaw stability, cold storage stability, clarity, and texture properties of the starch paste.  Hydroxypropyl substitution also impacts the pasting temperature. The higher the level of hydroxypropyl substitution, the lower the pasting temperature.  For each starch application, there is an optimum level and balance between hydroxypropyl substitution and cross-linking (P2, 2nd - 4th paragraphs; P3, 1st- 3rd paragraphs; P4, 3rd paragraph; and P5, 1st paragraph).
Based upon the fact that Melvej and Prepared Foods similarly teach crosslinked and modified (hydroxypropylated) tapioca starch as a replacement for flour (Melvej: C3, L13-14 and Prepared Foods: P4, 3rd paragraph an P5, 1st paragraph), Prepared Foods teaches using the food product will show characteristics of the substituted starches, cross-linked, hydroxypropylated starch paste has increased viscosity stability and short texture, and for each starch application, there is an optimum level and balance between hydroxypropyl substitution and cross-linking (P3, 3rd paragraph; and P4, 2nd paragraph), Melvej teaches the coating contains other ingredients and crosslinked and modified (hydroxypropylated) starch provides a crisp, short bite (C3, L16 and 21), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Prepared Foods, to select two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance in the coating of Melvej with the expectation of successfully preparing an organoleptically desirable coating composition (Abstract).  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding claim 2, Melvej teaches the aqueous composition further comprises xanthan gum (Abstract; C2, L27-29; and C3, L21-24), 
With respect to claim 3, Melvej 
Regarding claim 4, Melvej teaches the aqueous composition further comprises salt (C3, L21-24).
With respect to claim 5, Melvej teaches the coating composition comprises at least one coloring agent (Abstract; and C2, L27-29).
With respect to claims 6-11, Melvej teaches the food product is a fried, coated vegetable article (claim 6) such as a potato article (French fry, claims 7 and 10) or a sweet potato fry (claims 10 and 11).  In one example, the potatoes were cut into 5/16” strips (claims 8 and 9) (Abstract; 2, L29-33 and 40-58; C5, L20-25; and C6, L58-65).

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. 
Applicants argue based on the combination of references set forth by the Examiner, Applicants assert that the rejection of the claims under 35 USC 103 could only have been made with hindsight bias and ex post reasoning (P5-P6).
Examiner disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Applicants argue there is nothing in any of the cited references that would motivate one of ordinary skill in the art to combine the teachings of these references to produce the presently claimed invention (P6).
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art and has been addressed above.
Applicants argue that neither of the cited references, alone or in combination, teach or suggest each and every element of the claims.  As admitted by the Examiner, Melvej does not teach or suggest acetylated, high amylose corn starch or a hydroxypropylated, cross-linked tapioca starch that consists essentially of a combination of two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance.  Prepared Foods does not make up for the deficiencies of Melvej because Prepared Foods does not teach or suggest acetylated, high amylose corn starch, but rather merely described acetylated tapioca starches.  Furthermore, Applicants submit that Prepared Foods does not teach or suggest a hydroxypropylated, cross- linked tapioca starch that consists essentially of a combination of two hydroxypropylated, cross- linked tapioca starches, each with a different process tolerance. Finally, neither Melvej nor Prepared Foods teach or suggest the "different process tolerance" of starches or the advantages of their use. As both Melvej and Prepared Foods are entirely silent on the "different process tolerance" of starches, they cannot render the present limitation obvious (P6-P7).
Examiner disagrees.  As discussed above, Melvej teaches the coating contains modified high amylose corn starch (C3, L4-12; C9, L59-C10, L5) but does not expressly disclose the modified high amylose corn starch is acetylated.  Prepared Foods is relied upon for the teaching of acetylated starches.  While Prepared Foods describes dough containing acetylated tapioca starch as opposed to corn, Prepared Foods is not limited to this disclosure since the reference provides a general teaching of modified starches including acetylated starches (P2, 2nd paragraph; and P3, 4th paragraph).  Additionally, Melvej further teaches the chemically crosslinked and stabilized modified tapioca starch (C6, L35-54).  While Melvej does not expressly disclose the chemically crosslinked and stabilized modified tapioca starch (hydroxypropylated, cross-linked tapioca starch) consists essentially of a combination of two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance, Prepared Foods is relied upon for this teaching since Prepared Foods teaches using modified tapioca starches (several) to replace flour, and modified starches include hydroxypropylated and cross-linked starches (P2, 2nd - 4th paragraphs; P3, 1st- 3rd paragraphs; P4, 3rd paragraph; and P5, 1st paragraph).  One of ordinary skill in the art would have been motivated to select two hydroxypropylated, cross-linked tapioca starches, each with a different process Melvej, since Melvej teaches the coating contains other ingredients and crosslinked and modified (hydroxypropylated) starch provides a crisp, short bite (C3, L16 and 21) and Prepared Foods teaches cross-linking starch improves its viscosity stability, hydroxypropylating starch improves shelf life, freeze/thaw stability, cold storage stability, clarity, and texture properties of the starch paste, hydroxypropyl substitution also impacts the pasting temperature, the higher the level of hydroxypropyl substitution, the lower the pasting temperature, and for each starch application, there is an optimum level and balance between hydroxypropyl substitution and cross-linking (P2, 2nd - 4th paragraphs; P3, 1st- 3rd paragraphs; P4, 3rd paragraph; and P5, 1st paragraph).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicants argue Melvej does not provide a reasonable expectation of success at arriving at the present invention. Melvej describes a preference for CCM (chemically cross-linked, modified) corn starch and teaches away from the use of modified high amylose corn starch in its coating compositions.  Accordingly, the Applicant submits that a skilled person looking to improve on the texture of a potato coating, when starting from Melvej, would look to cross-linked modified corn starch as a coating component, rather than high amylose or modified high amylose corn starch. Accordingly, the skilled person would not readily know which ingredient in the coating compositions disclosed in Melvej could be modified, and what modifications could be made. There is no teaching in Melvej as to which starch to modify, or how to modify the selected starch. Therefore, it is submitted that there is no teaching or motivation in Melvej to modify high amylose 
Examiner disagrees.  While Melvej teaches CCM corn starch is preferred, Melvej is not limited to this embodiment since the reference also teaches the inclusion of modified high amylose corn starch (C3, L4-12; C9, L59-C10, L5).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  One of ordinary skill in the art, given the teachings of Prepared Foods, would have been motivated to select an acetylated, high amylose corn starch in the product of Melvej based in its suitability for its intended purpose because Prepared Foods teaches acetylated starches are used to improve the binding, thickening, stability, and texturing of foods (P3, 4th paragraph), Melvej 
Applicants argue neither Melvej nor Prepared Foods, alone or in combination, provide a reasonable expectation of success at using modified, cross-linked tapioca starches with difference process tolerances.  It is submitted that a person skilled in the art would not be motivated to use cross- linking on the tapioca starch on mere speculation of Prepared Foods. In fact, considering the results of studies presented in the article, where it is shown that crosslinking has higher gelatinization temperature, decreased gelatinization viscosity and breakdown, shows dry feel in bread and speeds bread staling, a skilled person would be taught away from the use the cross- linking.  Furthermore, as described above, neither Melvej nor Prepared Foods even describe "different process tolerance" of starches, let alone any benefits that may motivate a skilled artisan to incorporate such a limitation with any reasonable expectation of success. Therefore, it is not apparent how a general disclosure of having other ingredients in Melvej or teachings of Prepared Foods, would lead a person skilled in the art to select two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance in the coating.  In view of the foregoing, Applicants submit that a skilled artisan could not reasonably expect, based on the references cited, that modified, cross-linked tapioca starches with different process tolerances could be successfully used in the preparation of an aqueous composition for coating a food product (P10-P11).
Examiner disagrees.  As previously discussed above, while Melvej does not expressly disclose the chemically crosslinked and stabilized modified tapioca starch (hydroxypropylated, cross-linked tapioca starch) consists essentially of a combination of two hydroxypropylated, cross-linked tapioca starches, each with a different process Prepared Foods is relied upon for this teaching since Prepared Foods teaches using modified tapioca starches (several) to replace flour, and modified starches include hydroxypropylated and cross-linked starches (P2, 2nd - 4th paragraphs; P3, 1st- 3rd paragraphs; P4, 3rd paragraph; and P5, 1st paragraph).  One of ordinary skill in the art would have been motivated to select two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance in the coating of Melvej, since Melvej teaches the coating contains other ingredients and crosslinked and modified (hydroxypropylated) starch provides a crisp, short bite (C3, L16 and 21) and Prepared Foods teaches cross-linking starch improves its viscosity stability, hydroxypropylating starch improves shelf life, freeze/thaw stability, cold storage stability, clarity, and texture properties of the starch paste, hydroxypropyl substitution also impacts the pasting temperature, the higher the level of hydroxypropyl substitution, the lower the pasting temperature, and for each starch application, there is an optimum level and balance between hydroxypropyl substitution and cross-linking (P2, 2nd - 4th paragraphs; P3, 1st- 3rd paragraphs; P4, 3rd paragraph; and P5, 1st paragraph).  There would have been a reasonable expectation of success with said modification.
Applicants are reminded as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 
Applicants argue the presently claimed compositions and methods produce surprising and unexpected results that could not have been predicted by Melvej and/or Prepared Foods. For the present invention, the inventors found that coating potato strips with batters comprising acetylated, high amylose maize and tapioca starch blend (two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance) results in fried, coated French fries having lower fat contents (see paragraph [0135] and Example 4 of the Specification). It is further demonstrated that the batter comprising the tapioca starch blend shows a more controlled and consistent granule swelling size, which creates a continuous barrier against fat absorption (see paragraph [0342]). As neither Melvej nor Prepared Foods teach, suggest or provide reasonable expectation of achieving the advantages of having continuous film on food items or the effect of continuous films on oil permeability mentioned above, the claims are further rendered non-obvious (P11-P13).
Examiner disagrees.  As discussed above, Melvej in view of Prepared Foods teaches the claimed aqueous composition.  Melvej teaches crosslinked and modified (hydroxypropylated) starch provides a crisp, short bite (C3, L16 and 21) and the corn starch contributes to the viscosity of the batter and adherence and crispiness of the coating (C4, L56-57). Additionally, Prepared Foods teaches acetylated starches are used to improve the binding, thickening, stability, and texturing of foods, the food product will show characteristics of the substituted starches, cross-linked, hydroxypropylated starch paste has increased viscosity stability and short texture, and rd paragraph and 4th paragraph; and P4, 2nd paragraph).  Further, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793